DETAILED ACTION
Acknowledgements
The amendment filed 05/19/2021 is acknowledged.
Claims 12-21 are pending.
Claims 12-21 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Claims 12 and 18 are amended.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §103, the arguments have been fully considered.  However, examiner respectfully disagrees.
It is applicant’s position that “Favero does not disclose a “remote support service,” … Nowhere does Favero disclose, teach, or otherwise suggest a remote support service.” Examiner respectfully disagrees.  
Claim 12 describes an electronic apparatus.  “remote support service” is not part of the electronic apparatus according to the Specification Fig. 1.  Thus, the “remote support service” is not part of the claim.  Claim 12 recites “receive, via the modem, a second credential electronically from the remote support service;”.  “remote support service” is interpreted as a software application that is resided outside of the electronic apparatus.  It communicates with the electronic apparatus such as transmitting user authentication data to the electronic apparatus. Favero ¶0034 discloses “receiving a return password back from the handset; comparing the temporary password with the return password; in the event that they match, transmitting an authentication acknowledgement back to the handset;” where the application on handset transmitting user authentication data to the server is mapped to the remote support service.  
Therefore, Bianco et al., in view of Favero teaches claim 12.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 12-15, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US7305562B1 (“Bianco et al.”) in view of US Application Publication US20140310514A1 (“Favero”).

Regarding claim 12, Bianco et al. teaches:
a point of sale device (POS) (col 67 ln 8-9)
a display; (Fig. 3, item 324).
a modem; (Fig. 42 items 210, 4202).
a processor; (Fig. 3 items 304).
a memory including computer program code that when executed by the processor cause the processor to: (Fig. 3 items 308, 314)
generate a first credential; (col 9 ln 6 - 20)
receive, via the modem, a second credential electronically; (col 9 ln 6 - 20)
verify the second credential against the first credential by comparing the second credential to the first credential to determine if they are the same; and (col 9 ln 6 - 20)
authorize access to the electronic apparatus only when the second credential is verified to the same as the first credential, (col 2 ln 62 -  col 3 ln 8; claim 1(3))
Bianco et al. does not disclose the following limitations explicitly:
the remote support service; 
However, Favero discloses:
the remote support service; (¶0034)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the system of Bianco et al. by adding the feature of utilizing remote support service to transmit the second credential in accordance with the teaching of Favero.  This modification improves the flexibility of the system.

With respect to claim 13, Bianco et al. in view of Favero discloses all the limitation as described above.  Favero further discloses:
the first credential is a password shown on the display.(¶¶0068-69)

With respect to claim 14, Bianco et al. in view of Favero discloses all the limitations as described above.  Favero further discloses:
The processor being operative to compare the password to the second credential to determine if they are the same. (¶0034)
the password is an alphanumeric password, (¶0067)

Regarding claim 15, Bianco et al. in view of Favero discloses all the limitations as described above.  Favero further discloses:
the processor being operative to compare the password to the second credential by the processor to determine if they are the same (¶0034)
the password is an alphanumeric password with symbols. (¶0067)

Regarding claim 18, Bianco et al. in view of Favero discloses all the limitations as described above.  With respect to “comprising a manager workstation and at least one cashier workstation.”, it describes the electronic apparatus.  However, the description is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

With respect to claim 21, Bianco et al. in view of Favero discloses all the limitations as described above.  Favero further discloses:
first credential is one of an alphanumeric password, an alphanumeric password with symbols, (¶0067)

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US7305562B1 (“Bianco et al.”) in view of US Application Publication US20140310514A1 (“Favero”), and in further view of US Application publication US20100106975A1 (“Vandervort et al”).

With respect to claim 16, Bianco et al. in view of Favero discloses all the limitations as described above.  Bianco et al., further discloses:
memory and software are further configured to, with the processor, cause POS to (Fig. 3 items 308, 314; col 15 ln 49-53; col 67 ln 8-9)
Favero discloses:
the first credential is a password and said (¶0067)
Bianco et al., and Favero do not disclose:
display a phonetic phrase corresponding to the password. 
However, Vandervort et al. discloses:
display a phonetic phrase corresponding to the password. (¶¶0015, 0029, 0039)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Bianco et al., and Favero by display a phonetic phrase corresponding to the password in accordance with the teaching of Vandervort et al.  This modification increases the usability of the combined system. (Vandervort et al. ¶0033)	

With respect to claim 17, Bianco et al. in view of Favero, and in further view of Vandervort et al. discloses all the limitations as described above.  Vandervort et al. further discloses:
said password and said phonetic phrase corresponding to the password are simultaneously displayed. (¶¶0015, 0029-30, 0039)

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US7305562B1 (“Bianco et al.”) in view of US Application Publication US20140310514A1 (“Favero”), and in further view of US Application publication US20090052675A1 (“‘Levow et al.”).

With respect to claim 19, Bianco et al. in view of Favero discloses all the limitations as described above.  Bianco et al. and Favero do not teach: 
first credential is generated based on a seed from a cryptographically secure source. 
However, Levow et al. discloses:
first credential is generated based on a seed from a cryptographically secure source. (¶¶0026-27, 0031, 0048)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Bianco et al. and Favero by using a seed from cryptographically secure source to generate first credential in accordance with the teaching of Levow et al.  This modification makes stronger password.  Hence, improved security for the combined system. (Levow et al. ¶¶0011-12)

With respect to claim 20, Bianco et al. in view of Favero, and in further view of Levow et al. discloses all the limitations as described above.  Favero further discloses:
first credential times out after a predetermined period of time unless earlier disabled by a user. (¶0067)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                       /ZESHAN QAYYUM/Primary Examiner, Art Unit 3685